Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodbeck (US 2015/0359613).
Brodbeck shows an apparatus comprising an implantable medical device (dental implant); and a negatively charged coating formed on a surface of the implantable medical device ([0015], [005] for instance discusses positive or negative charge, and it is noted that negative charges are known in the art for their germicidal effect).  With respect to claim 10, wherein the implantable medical device is selected from the group consisting of a prosthetic heart valve, a left ventricular assist device, vascular stents, vascular grafts, a prosthetic joint, a bone implant, an implanted tooth, an implanted pacemaker, a pacemaker generator or wires, an intravascular line, a ventriculoperitoneal shunt, a urinary catheter, an eye implant, an intracranial implant, or a subcutaneous implant (bone implant/implanted tooth as seen in Figures).  

Claim Rejections – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck.
Brodbeck discloses the device as previously described above and shows a power source connected to the implant (via 10 for instance) for maintaining the negatively charged coating ([0005], [0015]), but fails to show the power source is embedded within the implantable medical device.
The Office takes official notice that utilizing an integral power source such as a battery/microcapacitor, rather than a remotely connected power source is very well known in the dental art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brodbeck’s power source by utilizing an onboard battery in order to reduce bulk, components, and increase patient comfort.
The Office also takes official notice that triggering the germicidal effect based on local pH, rise in body temperature, a period of time after implantation are all well known in the art since these are all indicators of bacteria/viruses in the body and that the control of this may be wireless as opposed to the wired configuration of Brodbeck since wireless communication is a well known alternative to wired in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brodbeck’s device by providing triggers and wireless communication in order to limit activation of the device to when it is needed and reduce bulk/increase patient comfort with removal of wires.



Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Bilyk (US 2003/0194504) that discusses glyoxal crosslinking and bpei fails to further disclose covalently bonding hydrophobic moieties or negatively-charged moieties to the amines of the glyoxal-crosslinked BPEI coating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772